COURT OF CHANCERY
                                   OF THE
 SAM GLASSCOCK III           STATE OF DELAWARE                COURT OF CHANCERY COURTHOUSE
  VICE CHANCELLOR                                                      34 THE CIRCLE
                                                                GEORGETOWN, DELAWARE 19947


                          Date Submitted: January 22, 2016
                           Date Decided: January 22, 2016

Brad Greenspan                                Kathaleen St. J. McCormick, Esquire
2995 Woodside Road, Suite 400                 Daniel M. Kirshenbaum, Esquire
Woodside, CA 94062                            Young, Conaway, Stargatt & Taylor
                                              100 North King Street
Gregory V. Varallo, Esquire                   Wilmington, DE 19899
Kevin M. Gallagher, Esquire
Richards, Layton & Finger, P.A.               A. Thompson Bayliss, Esquire
One Rodney Square                             Abrams & Bayliss LLP
920 North King Street                         20 Montchanin Road, Suite 200
Wilmington, DE 19801                          Wilmington, DE 19807

Kevin M. Coen, Esquire                        Daniel B. Rath, Esquire
Morris, Nichols, Arsht & Tunnell LP           Rebecca L. Butcher, Esquire
1201 North Market Street                      Tyler O’Connell, Esquire
Wilmington, DE 19801                          Landis Rath & Cobb LLP
                                              919 North Market Street
                                              Wilmington, DE 19801

              Re:    Brad D. Greenspan v. News Corporation, et al.,
                     Civil Action No. 9567-VCG

Dear Counsel and Mr. Greenspan:

      I have Mr. Greenspan’s “Application for Certification of Interlocutory

Appeal,” which attaches an “Additional Motion 59(A) New Trial,” filed today. This

pleading is largely incomprehensible to me. There has been no “trial” in this matter;

to the extent Mr. Greenspan seeks to reargue my decision granting certain

Defendants’ Motions to Dismiss, I have already disposed of that motion by Letter
Opinion of this date, and further reargument is untimely.         To the extent Mr.

Greenspan seeks an interlocutory appeal, the pleading states no grounds supporting

such an appeal, and I have attached an Order denying certification of an interlocutory

appeal.

      Mr. Greenspan’s pleading seems in reality to be a request that I recuse myself

from this proceeding. His sole ground is that by Letter Opinion of January 6, 2016,

I referred to him as an “enthusiastic” pro se plaintiff, to which appellation he takes

offense, and from which he concludes I am biased against him.

      To the latter point, I bear absolutely no ill-will or bias against Mr. Greenspan,

nor can I conceive of any reason why I cannot render an impartial adjudication in

this matter. As to the former, I do not consider enthusiasm to be a quality implying

censure, nor “enthusiastic” an epithet. I characterized the Plaintiff as “enthusiastic”

based upon the vigor, initiative, and even brio he has demonstrated by filing many,

many pro se pleadings in this Court. Mr. Greenspan points out that “enthusiasm,”

according to Merriam-Webster, implies not only eagerness, but “eager enjoyment,”

and argues strenuously that he takes no enjoyment from these proceedings. If so, it

is not the first time I have employed one word where another would have been more

appropriate. Nonetheless, despite my lack of erudition, no disrespect was meant. To

the extent this pleading may be characterized as a motion to recuse, that motion is

denied.

                                          2
      IT IS SO ORDERED. A separate order declining to certify an interlocutory

appeal is attached.



                                          Sincerely,

                                          /s/ Sam Glasscock III

                                          Sam Glasscock III




                                      3
   IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

BRAD D. GREENSPAN,              :
                                :
               Plaintiff,       :
                                :
     v.                         : C.A. No. 9567-VCG
                                :
                          ST
NEWS CORPORATION, 21            :
CENTURY FOX CORPORATION,        :
NEWS AMERICA CORPORATION,       :
WASHINGTON POST                 :
CORPORATION, SONY               :
CORPORATION, SONY               :
CORPORATION AMERICA, SONY       :
MUSTIC ENTERTAINMENT INC., 550 :
DIGITAL MEDIA VENTURES, INC.,   :
SONY BROADBAND                  :
ENTERTAINMENT, INC.,            :
EUNIVERSE, INC., RGRD LAW LLC, :
NTAGEPOINT VENTURE              :
PARTNERS, ORRICK HERRINGTON :
LAW LLC, EM1 MUSIC, WARNER      :
MUSIC GROUP, IAC CORPORATION, :
MYSPACE, INC., ASKJEEVES, INC., :
JP MORGAN CHASE                 :
CORPORATION, REDPOINT           :
PARTNERS CORPORATION, and       :
ARENT FOX LAW LLC INC.,         :
                                :
               Defendants.      :

                  ORDER DENYING LEAVE TO APPEAL
                    FROM INTERLOCUTORY ORDER


      AND NOW, TO WIT, this 22nd day of January, 2016, the Plaintiff having

made application under Rule 42 of the Supreme Court for an order certifying an
appeal from the interlocutory order of this Court, dated January 6, 2016; and the

Court having found that such order lacks a substantial issue of material importance

that merits appellate review before a final judgment and that the none of the criteria

of Supreme Court Rule 42(b)(iii) apply;

      IT IS ORDERED that certification to the Supreme Court of the State of

Delaware for disposition in accordance with Rule 42 of that Court, is DENIED.



                                              /s/ Sam Glasscock III

                                              Vice Chancellor